Citation Nr: 1647236	
Decision Date: 12/19/16    Archive Date: 12/30/16

DOCKET NO.  14-21 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for right knee disability.

3.  Entitlement to service connection for left knee disability.

4.  Entitlement to service connection for right leg disability.

5.  Entitlement to service connection for left leg disability.

6.  Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from March 1974 to February 1975.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The Veteran filed a notice of disagreement in September 2012.  The RO issued an April 2014 statement of the case and the Veteran perfected his appeal with a May 2014 VA Form 9.

In February 2016, the Board reopened the issue of service connection for an acquired psychiatric disorder and remanded the claim on the merits and the claims of entitlement to service connection for bilateral knee disability, bilateral leg disability, and hypertension for further development.

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's hypertension did not manifest during service or within one year of separation from service and was not caused by his service.

2.  The Veteran's right knee disorder did not manifest during service or within one year of separation from service and was not caused by his service.

3.  The Veteran's left knee disorder did not manifest during service or within one year of separation from service and was not caused by his service.

4.  The Veteran's right leg disorder did not manifest during service and was not caused by his service.

5.  The Veteran's left leg disorder did not manifest during service and was not caused by his service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension have not all been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for right knee disability have not all been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

3.  The criteria for service connection for left knee disability have not all been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

4.  The criteria for service connection for right leg disability have not all been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

5.  The criteria for service connection for left leg disability have not all been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in September 2011.

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service, VA, and private treatment records are associated with the claims file as are records associated with his claim for disability benefits from the Social Security Administration (SSA).  In compliance with the February 2016 remand, VA obtained additional VA treatment records including those from prior to March 2010 and after August 2011.  See Stegall v. West, 11 Vet. App. 268 (1998).  As explained in detail below, VA examinations were not provided and were not warranted.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Thus, there is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  


II.  Service Connection - Hypertension

The Veteran is seeking service connection for hypertension.

By regulation, hypertensive vascular disease includes hypertension and isolated systolic hypertension.  38 C.F.R. § 4.104, DC 7101, Note 1.  For VA rating purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 millimeters (mm) or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm or greater with diastolic blood pressure of less than 90 mm.  38 C.F.R. § 4.104, DC 7101, Note 1.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, including hypertension, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active duty service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).  

With regard to these presumptive disabilities, if chronicity is suspect, it may be shown by continuity of symptomatology of the disability.  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991); see also 38 C.F.R. § 3.303; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The record does not show blood pressure readings consistent with hypertension, as defined by regulation, during his active duty service or within one year of his separation from active duty service in February 1975.  Thus, presumptive service connection is not warranted and the Board will now address whether service connection is warranted on a direct basis.

Again, the Veteran's service treatment records are silent with regard to complaints of or treatment for hypertension or any blood pressure readings consistent with hypertension.  At the time of his January 1975 separation examination, his blood pressure was 120/86.  In his accompanying January 1975 Report of Medical History, the Veteran denied high or low blood pressure.  As there is no evidence of hypertension or high blood pressure during the Veteran's active duty service, the in-service occurrence or injury requirement has not been satisfied.

No examination was provided with regard to this issue.  VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  Here, the evidence does not establish hypertensive injury or disease during service or within one year of separation from service.  The service treatment records are silent for a diagnosis of hypertension or any high blood pressure readings during his active duty service that has been linked to hypertension.  There is not evidence establishing the requisite injury, disease, or event during service or an applicable presumptive period.  As such, no examination is necessary.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

For the reasons stated above, the Board finds that the preponderance of evidence is against the Veteran's claim of entitlement to service connection for hypertension and his appeal must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



III.  Service Connection - Bilateral Knee Disabilities

The Veteran is seeking service connection for right and left knee disabilities.

Certain chronic diseases, including arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active duty service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).  In this case, while a January 2008 x-ray found left knee osteoarthritis, the record does not include any evidence regarding either knee from within one year of the Veteran's separation from service.  As such, service connection on a presumptive basis is not warranted.  See 38 C.F.R. § 3.307 (a)(3).  Thus, the Board will now address whether service connection on a direct basis is warranted.

The Veteran's service treatment records are silent with regard to complaints of or treatment for a disability of either knee.  At the time of his January 1975 separation examination, the Veteran denied "trick" or locked knee.  See January 1975 Report of Medical History.  The Veteran has not reported any in-service knee injury.  

Here, the Board finds that there is no indication from the record that an injury or disease of either knee occurred during service.  The service treatment records are silent for a diagnosis of a leg condition in either leg or any leg injury or disease or symptoms of either knee during his active duty service that has been linked to his current complaints.  There is not evidence establishing the requisite injury, disease, or event during service.  As such, no examination is necessary.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

For the reasons stated above, the Board finds that the preponderance of evidence is against the Veteran's claims of entitlement to service connection for either a right knee disorder or a left knee disorder and his appeal must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.


IV.  Service Connection - Bilateral Leg Disabilities

The Veteran is seeking service connection for right and left leg disabilities.

The Veteran's service treatment records are silent with regard to complaints of or treatment for a disability of either leg.  The Veteran has not reported any in-service leg injury.  Instead, the Veteran's current scar and pain have been attributed to post-service causes.  For example, at the time of his April 1984 VA examination, the Veteran reported that while in jail he injured his left leg and his muscle was torn out.  Later records note left thigh fasciotomy for gangrene while in jail in the 1980s.  See May 2013 VA treatment record.  His leg pain has been noted to be "probably neuropathic and result of nerve injury sue to extensive surgery in [b]oth thighs."  See March 2013 VA treatment record.  As there is no evidence of a right or left leg disorder or injury during the Veteran's active duty service, the in-service occurrence or injury requirement has not been satisfied.

Again, no examination was provided with regard to this issue.  The Board finds that there is no indication from the record that a leg injury or disease occurred during service.  The service treatment records are silent for a diagnosis of a leg condition in either leg or any leg injury during his active duty service that has been linked to his current complaints.  There is not evidence establishing the requisite injury, disease, or event during service.  As such, no examination is necessary.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

For the reasons stated above, the Board finds that the preponderance of evidence is against the Veteran's claims of entitlement to service connection for either a right leg disorder or a left leg disorder and his appeal must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.



ORDER

Service connection for hypertension is denied.

Service connection for right knee disability is denied.

Service connection for left knee disability is denied.

Service connection for right leg disability is denied.

Service connection for left leg disability is denied.


REMAND

The Veteran was scheduled for a VA examination on March 2016.  The examiner noted that the Veteran was seen for approximately fifteen minutes and, due to active psychotic symptoms including disorganized and tangential thought processes and possible auditory hallucinations which would render his report unreliable, the examination was terminated.  The examiner noted that it would likely be at least several months before the Veteran could be evaluated as he would need to be stabilized in order to conduct the examination.  The record does not contain any further attempts to examine the Veteran.  As a medical opinion regarding the etiology of any current acquired psychiatric disorder is necessary to decide this issue, another remand is necessary.

In light of the March 2016 examiner's report, if the Veteran is again displaying active psychotic symptoms at the time of his examination that prevent his meaningful participation in that examination, the examiner is asked to provide an etiological opinion based on a review of the record.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA mental health examination.  The claims file must be reviewed by the examiner and the examiner must note whether the claims file was reviewed.  All indicated studies should be conducted, and all findings reported in detail.  The examiner must accomplish the following and must include a rationale to support all opinions provided.

a.  Identify any clinically diagnosed acquired psychiatric disorder, as applicable.

b.  If the Veteran has a diagnosis of psychosis, provide a medical opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any current psychosis required continuous medication or caused any occupational or social impairment within one year of his separation from service February 19, 1975 (i.e., on or before February 19, 1076).

c.  Provide a medical opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any current acquired psychiatric disorder had onset during or was caused by his active service.  In doing so, the examiner is asked to consider the Veteran's behavioral problems noted in service and his lay reports of emotional stress during service, including his reports of his then fiancée sending him a "Dear John" letter termination their relationship while he was in basic training.

If at the time of the Veteran again displays active psychotic symptoms that prevent his meaningful participation in that examination, the examiner should so state and should provide opinions on the following based on a review of the claims file.

2.  Then, readjudicate the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder which is the subject of this remand.  If the benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran and his representative, and allow an appropriate period of time in which to respond thereto before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


